DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 6/7/2022 has been entered. Claims 1-4 and 6-21 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 12/7/2021.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/7/2021. 
Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 16 recites “its first position”. Examiner suggests replacing “its first position” with “the first position” to clearly refer back to the first position of the pusher. 
Line 22-23 recites “the opening..”. Examiner suggests removing a period so that line 22-23 states “the opening.”
Claim 3 is objected to because of the following informalities:   
Line 3 recites “the proximal direction”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Examiner suggests replacing “the proximal direction” with “a proximal direction”. 
Claim 4 is objected to because of the following informalities:   
Line 15 recites “the proximal direction”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Examiner suggests replacing “the proximal direction” with “a proximal direction”. 
Claim 7 is objected to because of the following informalities:   
Line 5-6 recites “to limit to limit”. This is grammatically incorrect. Examiner suggests replacing “to limit to limit” with “to limit”.
Line 6-7 recites “at least one of rotation or lift of the drug-containing tablet”. Claim 7 depends on claim 1. Claim 1 recites “lift or rotation of the drug-containing tablet”. Examiner suggests replacing in claim 7 “at least one of rotation or lift of the drug-containing tablet” with “at least one of the rotation or the lift of the drug-containing tablet” as antecedent basis has already been provided. 
Claim 12 is objected to because of the following informalities:   
Line 9 recites “the height”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the height” with “a height”.
Line 10 recites “the inner surface”. Examiner suggests replacing “the inner surface” with “the inner surface of the deformable portion” in order to keep claim terminology clear and consistent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 10 recites “the deformable portion”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant is intending to claim an already claimed portion/structure as deformable. Appropriate is required. For examination purposes Examiner construes the deformable portion to be a portion of the distal end portion. Examiner suggests replacing “the deformable portion” with “a deformable portion”. 
Examiner notes claims 2-4 and 6-11 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 7,
Line 4-5 recites “the nose portion”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the nose portion is the same portion as the deformable portion. Appropriate correction is required. For examination purposes Examiner construes “the nose portion” to be “the deformable portion”. Examiner suggests replacing “the nose portion” with “the deformable portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez Herrero (U.S. PG publication 20140171882).
In regard to claim 12,
[AltContent: textbox ( Distal end portion of the first portion)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    485
    468
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Distal end portion of the second portion)]
    PNG
    media_image2.png
    681
    664
    media_image2.png
    Greyscale

Hernandez Herrero discloses an apparatus (see figure 1A, 1B and figure 5), comprising: 
a housing (figure 1A and 1B, item 1) having a first portion (see figure 5 above) and a second portion (see figure 3 above; Examiner notes the second portion does not include item 7’) and defining an actuation pathway (pathway between the first portion and second portion shown in figure 5 above) between the first portion and the second portion (see figure 5 above), a distal end portion of the first portion of the housing including a deformable portion (figure 5, item 7 and 10) configured to deform away from a distal end portion of the second portion of the housing to produce an opening (opening shown in figure 6b which is large enough for a drug-containing tablet to be released) for delivery of a drug-containing tablet from the housing (paragraph [0057]; Examiner notes the deformable portion deforms from the position shown in figure 6a to the position shown in figure 5 and 6b; Examiner notes a drug-containing tablet cannot be released until a large enough opening is produced), the deformable portion including an inner surface extended from a first side of the deformable portion of the housing to a second side of the deformable portion of the housing across the actuation pathway (see figure 6A: wherein item 7 and 10 partially extend across the actuation pathway until they are deformed as described in paragraph [0057] and [0062]), the inner surface of the deformable portion being contoured (see item 10 which is contoured) to extend into the actuation pathway to limit the height of the actuation pathway to less than a diameter of the drug-containing tablet when the deformable portion is deformed so that the inner surface limits at least one of rotation or lift of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled (paragraph [0022]: the suppository may mildly touch the at least one moveable member, or may encounter other mild resistance from the at least one moveable member, when ejected past it; Examiner notes the mild resistance/touch would function to limit at least one of rotation or lift); and 
a pusher (figure 1A and 5, item 5), at least a portion of the pusher disposed within the actuation pathway (see figure 5) and moveable in a distal direction with respect to the housing (see figures 6A-6C; paragraph [0062]), the pusher contacts the distal end portion of the first portion of the housing during movement of the pusher in the distal direction to deform the distal end portion of the first portion of the housing away from the distal end portion of the second portion of the housing to produce the opening (paragraph [0057] and [0062]).
In regard to claim 13,

    PNG
    media_image3.png
    704
    337
    media_image3.png
    Greyscale

Hernandez Herrero discloses the apparatus of claim 12, wherein the housing has a first configuration (see figure 6A) in which the distal end portion of the first portion of the housing is in contact with the distal end portion of the second portion of the housing (in contact through contact with the pusher 5) such that a distal end portion of the actuation pathway is closed (the actuation pathway is closed by item 3 which is held in place due to the configuration in figure 6a) and a second configuration (see figure 6B and 5) in which the distal end portion of the first portion of the housing is spaced apart from the distal end portion of the second portion of the housing (paragraph [0057] and [0062]), the distal end portion of the second portion of the housing is undeformed in the second configuration (Examiner notes the second portion does not include item 7’, the part of the housing which forms the second portion in figure 3 is undeformed as this part does not deform in any configuration).
In regard to claim 15,

    PNG
    media_image4.png
    344
    530
    media_image4.png
    Greyscale

Hernandez Herrero discloses the apparatus of claim 12, wherein the housing includes an elongate housing body (see figure 1A, item 1) and a protrusion (see annotated figure 1B above) extended from the elongate housing body (see annotated figure 1B above), a portion of the pusher configured to engage the protrusion of the housing when the pusher is moved in the distal direction with respect to the housing to inhibit further movement of the pusher in the distal direction with respect to the housing (paragraph [0064]).
In regard to claim 16,

[AltContent: textbox ( Distal end portion of the first portion)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    485
    468
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    681
    664
    media_image2.png
    Greyscale


Hernandez Herrero discloses the apparatus of claim 12, wherein: the distal end portion of the first portion of the housing includes non-deformable portions disposed on opposite sides of the actuation pathway (see figure 5 above wherein the part of the housing of the distal end portion of the first portion which is not item 7 or 10 is non-deformable), and the deformable portion of the distal end portion of the first portion of the housing is disposed between the non-deformable portions of the distal end portion of the first portion of the housing (see figure 3 and 5).
In regard to claim 17,
Hernandez Herrero discloses the apparatus of claim 12, wherein the inner surface of the deformable portion includes a convex inner surface geometry extended across the actuation pathway (see position of item 10 in figure 6A).
In regard to claim 18,

    PNG
    media_image2.png
    681
    664
    media_image2.png
    Greyscale

Hernandez Herrero discloses the apparatus of claim 12, wherein the housing defines a channel (see figure 3 and 5) and includes a bridge (item 7’) disposed within the channel, the bridge configured to engage an elongate protrusion of the pusher slidably disposed within the channel (see figure 6A), the bridge configured to be at least partially separated from the housing when the pusher is moved in the distal direction with respect to the housing (paragraph [0057] and [0062]), the housing defining a recess configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing (see figure 3 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) further in view of Hernandez Herrero (U.S. PG publication 20140171882).
 In regard to claim 12,
Haindl discloses an apparatus (figure 1 and 2, item 10), comprising: 

    PNG
    media_image5.png
    340
    682
    media_image5.png
    Greyscale

a housing (figure 1, item 16 and 12) having a first portion (see figure 1 above) and a second portion (see figure 1 above) and defining an actuation pathway between the first portion and the second portion (see figure 1 above wherein the lumen between the first portion and the second portion is construed as the actuation pathway), a distal end portion of the first portion of the housing (see figure 1 above wherein the distal end portion of the first portion of the housing is the portion of the first portion located next to implant 18 and 20) and a distal end portion of the second portion of the housing (see figure 1 above wherein the distal end portion of the second portion of the housing is the portion of the second portion located next to implant 18 and 20); and 
a pusher (figure 1, item 22 and 36), at least a portion of the pusher disposed within the actuation pathway (see figure 1 above) and moveable in a distal direction with respect to the housing (see position of pusher in figure 1 to figure 2 paragraph [0037]).
Haindl fails to disclose a distal end portion of the first portion of the housing including a deformable portion configured to deform away from a distal end portion of the second portion of the housing to produce an opening for delivery of a drug-containing tablet from the housing, the deformable portion including an inner surface extended from a first side of the deformable portion of the housing to a second side of the deformable portion of the housing across the actuation pathway, the inner surface of the deformable portion being contoured to extend into the actuation pathway to limit the height of the actuation pathway to less than a diameter of the drug-containing tablet when the deformable portion is deformed so that the inner surface limits at least one of rotation or lift of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled; and the pusher contacts the distal end portion of the first portion of the housing during movement of the pusher in the distal direction to deform the distal end portion of the first portion of the housing away from the distal end portion of the second portion of the housing to produce the opening.

[AltContent: textbox ( Distal end portion of the first portion)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    485
    468
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Distal end portion of the second portion)]
    PNG
    media_image2.png
    681
    664
    media_image2.png
    Greyscale

Hernandez Herrero teaches an apparatus (see figure 1A, 1B and figure 5), comprising: a housing (figure 1A and 1B, item 1) having a first portion (see figure 5 above) and a second portion (see figure 3 above; Examiner notes the second portion does not include item 7’) and defining an actuation pathway (pathway between the first portion and second portion shown in figure 5 above) between the first portion and the second portion (see figure 5 above), a distal end portion of the first portion of the housing including a deformable portion (figure 5, item 7 and 10) configured to deform away from a distal end portion of the second portion of the housing to produce an opening (opening shown in figure 6b which is large enough for a drug-containing tablet to be released) for delivery of a drug-containing tablet from the housing (paragraph [0057]; Examiner notes the deformable portion deforms from the position shown in figure 6a to the position shown in figure 5 and 6b; Examiner notes a drug-containing tablet cannot be released until a large enough opening is produced), the deformable portion including an inner surface extended from a first side of the deformable portion of the housing to a second side of the deformable portion of the housing across the actuation pathway (see figure 6A: wherein item 7 and 10 partially extend across the actuation pathway until they are deformed as described in paragraph [0057] and [0062]), the inner surface of the deformable portion being contoured (see item 10 which is contoured) to extend into the actuation pathway to limit the height of the actuation pathway to less than a diameter of the drug-containing tablet when the deformable portion is deformed so that the inner surface limits at least one of rotation or lift of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled (paragraph [0022]: the suppository may mildly touch the at least one moveable member, or may encounter other mild resistance from the at least one moveable member, when ejected past it; Examiner notes the mild resistance/touch would function to limit at least one of rotation or lift); and the pusher (figure 1A and 5, item 5) contacts the distal end portion of the first portion of the housing during movement of the pusher in the distal direction to deform the distal end portion of the first portion of the housing away from the distal end portion of the second portion of the housing to produce the opening (paragraph [0057] and [0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the distal end portion of the first portion of the housing and the distal end portion of the second portion of the housing Haindl with a distal end portion of the first portion of the housing including a deformable portion configured to deform away from a distal end portion of the second portion of the housing to produce an opening for delivery of a drug-containing tablet from the housing as taught by Hernandez Herrero, for the purpose of assisting in preventing an implant from exiting until the resilient tongue has been opened to a suitable extent to avoid an implant falling out too early (paragraph [0022] and [0058] of Hernandez Herrero). Examiner notes both item 7 and item 7’ of figure 5 of Hernandez Herrero would be implemented into Haindl. 
In regard to claim 13,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, wherein the housing has a first configuration (see figure 6A of Hernandez Herrero) in which the distal end portion of the first portion of the housing is in contact with the distal end portion of the second portion of the housing (in contact through contact with the pusher 5 of Hernandez Herrero) such that a distal end portion of the actuation pathway is closed (the actuation pathway is closed by item 3 which is held in place due to the configuration in figure 6a of Hernandez Herrero) and a second configuration (see figure 6B and 5 of Hernandez Herrero) in which the distal end portion of the first portion of the housing is spaced apart from the distal end portion of the second portion of the housing  (paragraph [0057] and [0062] of Hernandez Herrero), the distal end portion of the second portion of the housing is undeformed in the second configuration (Examiner notes the second portion does not include item 7’ of Hernandez Herrero, the part of the housing which forms the second portion in figure 3 is undeformed as this part does not deform in any configuration).
In regard to claim 14,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, wherein a portion of the pusher (figure 1, item 22 and 36 of Haindl) is fixedly and irreversibly disposed between the distal end portion of the first portion of the housing and the distal end portion of the second portion of the housing after delivery of the drug containing tablet from the housing (see figure 2 of Haindl and paragraph [0037], [0039]-[0040] of Haindl; due to latching element 40 interacting with undercut 42 of Haindl a portion of the pusher is fixedly and irreversibly disposed between the distal end portion of the first portion of the housing and the distal end portion of the second portion of the housing after delivery of the drug containing tablet from the housing).
In regard to claim 15,
[AltContent: textbox (Elongate housing body)][AltContent: connector][AltContent: rect]
    PNG
    media_image6.png
    805
    171
    media_image6.png
    Greyscale

Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, wherein the housing includes an elongate housing body (figure 1 above Haindl) and a protrusion (figure 1, item 26 of Haindl) extended from the elongate housing body (see figure 1 of Haindl), a portion (figure 1, item 36 of Haindl) of the pusher configured to engage the protrusion of the housing when the pusher is moved in the distal direction with respect to the housing (see figure 2 of Haindl) to inhibit further movement of the pusher in the distal direction with respect to the housing (see figure 2 of Haindl; paragraph [0037] of Haindl).
In regard to claim 16,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, wherein: the distal end portion of the first portion of the housing includes non-deformable portions disposed on opposite sides of the actuation pathway (see figure 5 above wherein the part of the housing of the distal end portion of the first portion which is not item 7 or 10 is non-deformable of Hernandez Herrero), and the deformable portion of the distal end portion of the first portion of the housing is disposed between the non-deformable portions of the distal end portion of the first portion of the housing  (see figure 3 and 5 of Hernandez Herrero).
In regard to claim 17,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, wherein the inner surface of the deformable portion includes a convex inner surface geometry extended across the actuation pathway (see position of item 10 in figure 6A of Hernandez Herrero).
In regard to claim 18,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, wherein the housing defines a channel (see figure 3 and 5 of Hernandez Herrero and figure 1 of Haindl) and includes a bridge (item 7’ of Hernandez Herrero; see analysis of claim 12) disposed within the channel, the bridge configured to engage an elongate protrusion of the pusher slidably disposed within the channel  (see figure 6A of Hernandez Herrero), the bridge configured to be at least partially separated from the housing when the pusher is moved in the distal direction with respect to the housing (paragraph [0057] and [0062] of Hernandez Herrero), the housing defining a recess configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing (see figure 3 and 5 of Hernandez Herrero).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Hernandez Herrero (U.S. PG publication 20140171882) further in view of Mellejor (U.S. PG publication 20140378948).
In regard to claim 19,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, wherein the pusher includes an elongate body portion and a retaining member (figure 1, item 14 of Haindl) extended from a first side of the elongate body portion (see figure 1 of Haindl), the retaining member configured to limit movement of the pusher in a proximal direction with respect to the housing (paragraph [0039]-[0040] of Haindl).
Haindl in view of Hernandez Herrero fails to disclose a plurality of retaining members extended from a first side of the elongate body portion, the plurality of retaining members configured to limit movement of the pusher in a proximal direction with respect to the housing.
Mellejor teaches a plurality of retaining members (figure 12A, item 158; wherein two projections 158 are shown) extended from a first side of the elongate body portion (item 150).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Haindl in view of Hernandez Herrero to include a second member similar to member 40 of Haindl spaced appropriately from item 40 of Haindl which functions as a retaining member to limit movement of the pusher in a proximal direction with respect to the housing, as taught by Mellejor, for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Hernandez Herrero (U.S. PG publication 20140171882) further in view of Vacca (U.S. Patent no 5380295) further in view of Mellejor (U.S. PG publication 20140378948) as evidence by Cammish (U.S. PG publication 20160022919).
In regard to claim 20,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, wherein the pusher includes a retaining member (item 40 of Haindl), the housing defines a recess (item 42 of Haindl) in communication with the actuation pathway (see figure 1 of Haindl), at least a portion the retaining member being received in the recess of the housing when the pusher is in a second position (see figure 2 of Haindl), the retaining member of the pusher configured to limit movement of the pusher in a proximal direction with respect to the housing when the retaining member is received in the recess and so that the pusher cannot be returned to the first position (position in figure 1 of Haindl) after the pusher is moved to the second position (paragraph [0039]-[0040] of Haindl).
Haindl in view of Hernandez Herrero fails to disclose wherein: the pusher includes a plurality of retaining members, the housing defines a first recess in communication with the actuation pathway, the housing defines a second recess in communication with the actuation pathway, the housing defines a third recess in communication with the actuation pathway, the second recess being distal to the first recess, the third recess being distal to the second recess, at least a portion of a first retaining member from the plurality of retaining members of the pusher being received in the first recess of the housing when the pusher is in a first position, at least a portion the first retaining member being received in the second recess of the housing when the pusher is in a second position, at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in the first position, at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in the second position, the plurality of retaining members of the pusher configured to limit movement of the pusher in a proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third recess so that the pusher cannot be returned to the first position after the pusher is moved to the second position.

[AltContent: textbox (First retaining member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: textbox (First recess)]
    PNG
    media_image7.png
    286
    518
    media_image7.png
    Greyscale

Mellejor teaches the pusher (item 150) includes a plurality of retaining members (figure 12A, item 158; wherein two projections 158 are shown), the housing (figure 12A, item 110) defines a first recess (see figure 12a above) in communication with the actuation pathway (pathway rod 150 is within), the housing defines a second recess (see figure 12A above) in communication with the actuation pathway (pathway rod 150 is within), the second recess being distal to the first recess (see figure 12Aa above), at least a portion of a first retaining member from the plurality of retaining members of the pusher being received in the first recess of the housing when the pusher is in the first position (see figure 12A), at least a portion of the first retaining member being received in the second recess of the housing when the pusher is in the second position (see figure 13A), at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in the first position (see figure 12A)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Haindl in view of Hernandez Herrero to include a second member similar to member 40 of Haindl which functions as a retaining member and a second recess, at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in the first position, as taught by Mellejor, for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor). Examiner notes Mellejor states the housing includes at least one radial discontinuity 124 that can be more or more projections or recesses (see paragraph [0032] and [0033]) however does not show an embodiment with multiple radial discontinuities and multiple projections.
Haindl in view of Hernandez Herrero in view of Mellejor fails to disclose the housing defines a third recess in communication with the actuation pathway, the third recess being distal to the second recess, at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in the second position, the plurality of retaining members of the pusher configured to limit movement of the pusher in a proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third recess so that the pusher cannot be returned to the first position after the pusher is moved to the second position. 
[AltContent: textbox (Third recess )][AltContent: textbox (Second recess )][AltContent: textbox (First recess )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    655
    280
    media_image8.png
    Greyscale

Vacca teaches the housing (figure 11, item 122a) defines a third recess (see figure 11, item 152a wherein at least three recesses are present between teeth) in communication with the actuation pathway (pathway defined by item 122), the third recess being distal to the second recess (see figure 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Haindl in view of Hernandez Herrero in view of Mellejor to include a third recess being distal to the second recess which would be a complimentary shape to the retaining member 40 of Haindl, as taught by Vacca, for the purpose of preventing withdrawal of the pusher (column 6, line 64-67 of Vacca) and for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor; As noted above Mellejor states the housing includes at least one radial discontinuity 124 that can be more or more projections or recesses, see paragraph [0032] and [0033] however does not show an embodiment with multiple radial discontinuities and multiple projections. Vacca teaches a third recess being distal to the second recess. The third recess when implemented into the device of Haindl in view of Hernandez Herrero in view of Mellejor would be complimentary to the retaining member 40 of Haindl to receive the second projection (as modified by Mellejor as detailed above) in the third recess therefore resulting in at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in the second position as evidence by Cammish which supports that two members (item 14a and 26a) in linear alignments engaged in a first and second recess respectively as shown in figure 12 and having a third recess distal the second recess as shown in figure 12 would have a first member that would move from a first recess to a second recess and a second member that would move from a second recess to a third recess (see figure 12 and paragraph [0177]-[0178] of Cammish) and the plurality of retaining members of the pusher would be configured to limit movement of the pusher in a proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third recess so that the pusher cannot be returned to the first position after the pusher is moved to the second position since item 40 of Haindl functions with item 42 of Haindl to prevent the pusher be returned to the first position after the pusher is moved to the second position (paragraph [0039]-[0040] of Haindl).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez Herrero (U.S. PG publication 20140171882) further in view of Palmer (U.S. PG publication 20130090594) as evidence by Mellejor (U.S. PG publication 20140378948).
In regard to claim 21,
Hernandez Herrero discloses the apparatus of claim 12, further comprising: the drug-containing tablet (figure 6, item 3), the drug-containing tablet being disposed in a volume collectively defined by a distal end portion of the pusher, the distal end portion of the first portion of the housing, and the distal end portion of the second portion of the housing (see figure 5).
Hernandez Herrero fails to disclose the drug-containing tablet including a dosage of sufentanil.
Palmer teaches the drug-containing tablet including a dosage of sufentanil (paragraph [0028]; see figure 18, item 48).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the suppository of Hernandez Herrero with the drug-containing tablet including a dosage of sufentanil, as taught by Palmer, for the purpose of treating pain in a subject (paragraph [0028]). One of ordinary skill in the art would recognize it would be obvious to try delivering other drug forms with the device of Hernandez Herrero as evidence by Mellejor who teaches a similar delivery apparatus (see figure 1, 12a, 12b, 13a, and 13b) used for delivering inserts (i.e., tablets or suppositories), capsules, creams, gels, etc. and incorporating drug substances into the medicaments suitable for either human or veterinary therapy (see paragraph [0022] of Mellejor).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Hernandez Herrero (U.S. PG publication 20140171882) further in view of Palmer (U.S. PG publication 20130090594) as evidence by Mellejor (U.S. PG publication 20140378948).
In regard to claim 21,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 12, further comprising: an implant (figure 1, item 18 of Haindl), the implant being disposed in a volume collectively defined by a distal end portion of the pusher, the distal end portion of the first portion of the housing, and the distal end portion of the second portion of the housing (see figure 1 of Haindl).
Haindl in view of Hernandez Herrero fails to disclose the drug-containing tablet, the drug-containing tablet being disposed in a volume collectively defined by a distal end portion of the pusher, the distal end portion of the first portion of the housing, and the distal end portion of the second portion of the housing, the drug-containing tablet including a dosage of sufentanil.
Palmer teaches the drug-containing tablet including a dosage of sufentanil (paragraph [0028]; see figure 18, item 48).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Haindl in view of Hernandez Herrero to include the drug-containing tablet including a dosage of sufentanil, as taught by Palmer, which would therefore result in the drug-containing tablet, the drug-containing tablet being disposed in the volume when the pusher is in the first position, the drug-containing tablet including a dosage of sufentanil for the purpose of treating pain in a subject (paragraph [0028]). One of ordinary skill in the art would recognize it would be obvious to try delivering other drug forms with the device of Haindl in view of Hernandez Herrero as evidence by Mellejor who teaches a similar delivery apparatus (see figure 1, 12a, 12b, 13a, and 13b) used for delivering inserts (i.e., tablets or suppositories), capsules, creams, gels, etc. and incorporating drug substances into the medicaments suitable for either human or veterinary therapy (see paragraph [0022] of Mellejor).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the claim objections, set forth in this Office action. Examiner notes the indication of allowability is on the condition that the claims are amended in such a way as to be in line with the interpretation that has been applied in view of the rejections under 35 U.S.C. 112(b) and any other amendments to the claims may affect their allowability.
Examiner notes claims 2-4 and 6-11 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the claim objections, set forth in this Office action by virtue of their dependency on claim 1. 
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an apparatus as claimed in claim 1 comprising a cantilevered portion at least partially disposed within the deformable portion when the pusher is in the first position, the cantilevered portion configured to limit lift or rotation of the drug-containing tablet with respect to the housing. 
Elliot (U.S. patent no 6530896) teaches a deformable portion (figure 1a, item 11 and 18). Elliot fails to disclose a cantilevered portion at least partially disposed within the deformable portion when the pusher is in the first position, the cantilevered portion configured to limit lift or rotation of the drug-containing tablet with respect to the housing. Accordingly claim 1 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the claim objections, set forth in this Office action.
Response to Arguments
Applicant’s arguments, see page 12-15, filed 6/7/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection under 35 U.S.C. of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claims 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes the scope of claim 12 has been modified by removing the limitation “the housing and the pusher being collectively configured to limit movement of the distal end portion of the first portion of the housing towards the distal end portion of the second portion of the housing after delivery of the drug containing tablet from the housing, and the distal end portion of the first portion of the housing configured to be permanently deformed when the distal end portion of the first portion of the housing is deformed away from the distal end portion of the second portion of the housing to produce the opening” and therefore Hernandez Herrero (U.S. PG publication 20140171882) has been reconsidered. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783         

                                                                                                                                                                                             /KAMI A BOSWORTH/Primary Examiner, Art Unit 3783